DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sonoda et al. (US Patent 7,694,889 B2).
As to claim 1, Sonoda discloses a surface (i.e. the printed surface area seen in figures 1-4 which shows an encoded data storage system) (see Fig. 1-4, Col. 4 Line 21-Col. 5, Line 47) comprising: 
multiple data pages (i.e. the printed material forms multiple data pages as seen in figure 4 which shows the grid system with separate unit) (see Fig. 4), wherein each data page comprises: 

an array of data cells (i.e. the P11-P15 … as seen in figure 1) (see Fig. 1, Col. 4), wherein a location of an optically detectable mark in a data cell of the array of data cells encodes information (i.e. the data cells encodes error correction information as seen in figure 8-9) (see Fig. 8-9, Col. 8, Line 33-62) and adjacent data pages use different encoding patterns such that an encoded value would be represented by a first pattern of marks on a first data page and the same encoded value would be represented by a second, different pattern of marks on a second data page (i.e. as seen in figures 1 and 14, the patterns of marks are rotated at S4 in figure 14 embodiment which rotate the bit string at a given angle which means the encoding pattern is altered to protect against error in the adjacent data pages) (see Fig. 14, Col. 9, Line 55-Col. 10, Line 15).
As to claim 6, Sonoda teaches a surface (i.e. the printed surface area seen in figures 1-4 which shows an encoded data storage system) (see Fig. 1-4, Col. 4 Line 21-Col. 5, Line 47)   comprising: 
 multiple data pages (i.e. the printed material by definition forms multiple data pages as seen in figure 4 which shows the grid system with separate unit) (see Fig. 4), each data page encoding an encoded series of digits having a most-significant digit and a least-significant digit (i.e. as seen in figure 7A, the information code has most significant bit and least significant bit which is the parity bit) (see Fig 7A), each data page comprising: 

As to claim 2, Sonoda teaches the surface of claim 1, wherein an encoding pattern applied to a second data page excludes some states based on the positions of optically detectable marks in a first data page (i.e. since the information stored in the second data page uses the rotation system some of the state of the data symbols are excluded based on the rotational requirement as seen in figure 2A which show 90 degree rotation) (see Fig. 1-2A, Col. 4).
As to claim 3, Sonoda teaches the surface of claim 1, wherein the encoding pattern is rotated an increment of 90 degrees between data pages adjacent in a first axis (i.e. the rotational requirement as seen in figure 2A which show 90-degree rotation) (see Fig. 1-2A, Col. 4).

As to claim 5, Sonoda teaches the surface of claim 1, wherein the encoding pattern for the optically detectable marks depends on a least-significant bit of the encoded information (i.e. as seen in figure 14, the rotation is based on the scan bit matrix synchronization bit string which include the least-significant bit of the encoded information) (see Fig. 14, Col. 9, Lines 55-65).
As to claim 7, Sonoda teaches the surface of claim 6 wherein conjugate inverse-transforming the most- significant digit of the series of digits combines the most-significant conjugate transformed digit and the least-significant conjugate transformed digit (i.e. as seen in figure 20, Sonoda uses the least significant bit in the error check which inverse transforms the data by rotating the data) (see Fig. 20, Col. 11-12).
As to claim 8, Sonoda teaches the surface of claim 6, wherein conjugate inverse-transforming each digit of the series of digits combines a respective digit of the series of conjugate transformed digits and the least-significant digit of the series of conjugate transformed digits (i.e. as seen in figure 20, Sonoda uses the least significant bit in the error check which inverse transforms the data by rotating the data) (see Fig. 20, Col. 11-12).
As to claim 9, Sonoda teaches the surface of claim 6, wherein the series of digits comprise an X position and a Y position (i.e. as seen in figure 1 Sonoda uses X and Y data that indicate the X position and Y position) (See Fig. 1, Col. 4).

As to claim 11, Sonoda teaches the surface of claim 6, wherein the series of digits comprises a document page number (i.e. the identification number of Sonoda is disclosed as having the functions of stating the page number) (see Fig. 1, Col. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US Patent 7,694,889 B2) in view of Lapstun (US Patent 8,286,890 B2).
As to claim 12, Sonoda teaches a stylus, wherein the stylus (i.e. as seen in figure 18, Sonoda teaches a pen-type input device by identifying the location of the printed 
However, Sonoda do not explicitly teach the stylus having a processor; a memory associatively coupled with the processor; and a camera directed to a surface beneath a tip of the stylus, wherein, when processing instructions in the memory and receives an image of a surface from the camera (i.e. Sonoda teach an input pen capable of inputting the information from the printed pages as seen in figures 16 and 21) (see Fig. 18, 21, Col. 11, Lines 32-62). 
The analogous art Lapstun teaches an actual input pen stylus device which comprises a processor; a memory associatively coupled with the processor; and a camera directed to a surface beneath a tip of the stylus, wherein, when processing instructions in the memory and receives an image of a surface from the camera (i.e. as seen figure 24, Lapstun discloses the actual stylus input pen having the Jupiter Image Sensor 576, processor 574 and memory in the form of flash memory inside the ARM7 processor 574 as seen in figures 20-24) (see Fig. 20-24, Col. 29-30).  

As to claim 14, Sonoda teaches the pen of claim 12, wherein the code functions as a parity bit (i.e. Sonoda discloses a parity bit as seen in figure 7A) (see Fig. 7A, Col. 7, Line 50-67).
As to claim 15, Sonoda teaches the pen of claim 12, wherein the code is contained in two code- containing data cells, the first code containing data cell containing the least- significant digit of an X position and the second code containing data cell containing the least-significant digit of a Y position (i.e. as seen in figure 1-4 the X and Y information code are in the data page which contains the parity bit to check for error as seen in figure 1 and 7A) (see Fig. 1, 7A, Col. 6-7).

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. The applicant argues in pages 6-8 of the reply that “ However, rather than intentionally using a different pattern to encode the same value on different pages as claimed, Sonoda is merely recognizing that a page, when scanned, might be rotated from its intended orientation. Thus, the scanned data needs to be rotated back to the intended orientation when decoded. According to Sonoda: “If the synchronous code is predetermined, it is effective for determining the directions of the identification number or the symbols representing the X-coordinates or Y-coordinates. For example, assuming that ‘1° is set to the synchronous code and ‘2’ is acquired when the page is each data page comprises: multiple optically detectable marks indicating boundaries of the data page; and an array of data cells, wherein a location of an optically detectable mark in a data cell of the array of data cells encodes information and adjacent data pages use different encoding patterns such that an encoded value would be represented by a first pattern of marks on a first data page and the same encoded value would be represented by a second, different pattern of marks on a second data page.” Therefore, the examiner has interpreted the data page as a section of textual data that can coexists in a segment of text as seen in figure 18 embodiment of Sonoda where each of the cell is a character in the data page as in a line of text.  Since Sonoda clearly defines the beginning and ending of the line of text it shows a data page of information that is encapsulated and encoded.  Therefore, the prior art Sonoda shows that the system of figure 6 embodiment uses the 24, 25 and 26 steps which uses the synchronization code detection based on image rotation and bit information rotation for the encoding system this relying on the additional parity bits and the shifting method, which means that same data in adjacent data pages would result in different encoding pattern due to different X-Y location of the data pages, this is seen in figure 18, since an adjacent text line on the page of figure 18, contains different patterns of marks for each of the text line as than having different X and Y coordinate values.  Therefore, the claimed limitation still read on Sonoda’s disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Ericson (US Patent: 7,422,154 B2) is cited to teach a rotational type of encoding image patterning system in figure 1 emboidment which demonstrates a changing rotated data storage method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 12, 2022